Citation Nr: 1223386	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for saline pulmonary disease.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for a left ankle condition.

5. Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), depressive disorder, and generalized anxiety disorder.

6. Entitlement to an increased rating in excess of 10 percent for service connected traumatic cyst, chin, to include scars.



REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to May 1976, November 1976 to June 1978, and June 1978 to June 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision denying the issue of entitlement to service connection for a low back condition, and a January 2010 rating decision denying the remaining issues, both by the Department of Veterans Affairs (VA) Decatur, Georgia, Regional Office (RO).  The appeal has subsequently been transferred to the Atlanta, Georgia, RO.

In February 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

At the February 2012 Board hearing, the Veteran and his representative clarified that the Veteran's claim for a pulmonary disorder was erroneously characterized as "saltine pulmonary disease."  The accurate name of the disorder was "saline pulmonary disease."  Therefore, the issue has been corrected and reflected above. 

In addition, the issue of entitlement to service connection for sleep apnea has been raised by the Veteran in multiple statements.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes the Veteran was diagnosed with depressive and generalized anxiety disorder in February 2009.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has combined and recharacterized the issues of entitlement to service connection for PTSD, depressive disorder, and generalized anxiety disorder to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected above.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The issues of entitlement to service connection for saline pulmonary disease; a bilateral knee disorder; a left ankle condition; an acquired psychiatric disability to include PTSD, depressive disorder, and generalized anxiety disorder; and entitlement to an increased rating in excess of 10 percent for service connected traumatic cyst, chin, to include scars, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed low back condition is related to his active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back condition have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In view of the Board's favorable decision and full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating the claim.

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 3 C.F.R.§ 3.303(b) (2010). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran claims that his current low back condition is related to his military service.  Specifically, the Veteran testified at the February 2012 Board hearing that he injured his low back during his military service when he was struck by a motor vehicle.  He stated he was treated for his injuries and reported that he had "no feeling from [his] waist down."  He stated he was not treated for his low back at the time but his back problems persisted after separation from service and significantly worsened in 2006.  The Veteran stated that he is currently receiving treatment for his back.  Significantly, the Veteran testified that he was told by a doctor that there was a possibility that his current back disability is related to his injury in service. 

According to the Veteran's in-service treatment records, the Veteran complained of and was treated for low back pain in March 1982.  Symptoms included limited range of motion but no edema or dislocation was observed.  Other than this report, there is no other evidence of complaint, treatment, or diagnosis of any low back condition in the Veteran's in-service treatment records.

The VA treatment records indicate the Veteran's has complained of low back pain and has periodic history of treatment.  However, there is no opinion his low back condition is related to his military service. When seen in July 2006 at Kaiser Permanente, the Veteran complained of back pain of 20 years duration. He testified that he saw private doctors for back pain in the; mid-1980s.  A July 2007 statement from Healthsouth confirmed the Veteran was diagnosed with lumbago and was treated in 2002.  In February 2007, the Veteran was afforded a VA examination where he was diagnosed with a lumbar strain with subjective factors of pain and stiffness.  The Veteran noted that he had experienced back problems for 29 years.  There was, however, objective evidence of decreased range of motion with pain.  No opinion whether the Veteran's condition was related to service was offered.  

Significantly, a letter from the Veteran's private doctor, Dr. S. D. Pollydore, dated April 2008, stated that the Veteran's low back pain "originated from a motor vehicle accident in 1978 when he was in the military."  Upon review of the Veteran's in-service treatment records, post-service treatment records, current treatment, and the Veteran's lay statements, Dr. Pollydore opined, "it is my belief that [in-service accident] is where his symptoms started and that his current symptoms are related to this initial incident."  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

The Board finds that Dr. Pollydore's positive nexus opinion is credible and probative.  The VA examiner's opinion is based on review of the evidence, including the Veteran's service treatment records, and his opinion discusses the Veteran's pertinent in-service and post-service medical history.  Dr. Pollydore offered an explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given Dr. Pollydore's access to the evidence and the opinion, as well as the Veteran's statements regarding his injury in service and the continued complaints related to his back after he was discharged, the Board finds this opinion to be highly probative to determining whether service connection for a low back condition is warranted.

Therefore, the Board finds that service connection for a low back condition, is warranted.  In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise.  Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back condition resulted from service.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved all doubt in the Veteran's favor.


ORDER

Entitlement to service connection for a low back condition is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



REMAND

While the Board regrets the delay that a remand of this case will cause, after a careful review of the Veteran's claims file the Board finds that the issues on appeal must be remanded for further development.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Saline Pulmonary Disease

The Veteran testified at the February 2012 Board hearing that he believes his respiratory problems stemmed from his military service when he was in a gas chamber at Fort Stewart.  He stated that his weekly five mile runs were difficult as a result of his breathing problems. 

In the Veteran's May 2010 Notice of Disagreement (NOD), the Veteran (through his representative) characterized his claim for entitlement to service connection for a saline pulmonary disease as chronic obstructive pulmonary disease (COPD).  Upon thorough review of the record, the Board notes the Veteran has been treated for various respiratory disorders such as obstructive airway disease, acute bronchitis, and asthma with COPD.  However, it is unclear whether he was diagnosed with saline pulmonary disease and whether this condition is synonymous with COPD or the other respiratory disorders he was treated for.

Therefore, given the various diagnosis and his testimony, the Veteran should be afforded a VA examination to clarify the diagnosis and the etiology of the claimed disorder.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Manlincon Issues

As stated above, a January 2010 rating decision denied the Veteran's claims and the Veteran has filed a NOD concerning the issue of increased evaluations for an increased rating for service connected traumatic cyst, chin, to include scars, and the issues of entitlement to service connection for a bilateral knee disorder, a left ankle condition, and a psychiatric disorder to include PTSD, depressive disorder, and generalized anxiety disorder.  The Board notes the Veteran's representative has submitted a NOD on several occasions, most recent and timely in April 2010.  Although a NOD was submitted, the RO failed to issue a Statement of the Case on these issues.  Therefore, the matter remains pending and in appellate status until the benefit sought on appeal is granted, or a Board Decision resolves the appeal.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar). 

The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the appellant has not been sent a statement of the case with respect to this issue, and therefore, must be remanded.

In addition, the Board notes that the most recent treatment records are dated August 2011.  The Veteran has testified at the February 2012 Board hearing that he is currently receiving treatment for the conditions currently on appeal.  Therefore, any outstanding records must be obtained and associated with the claims file prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to obtain all of the Veteran's treatment records that are not currently incorporated into the claims file, specifically any VA records dated since August 2011.  The Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.  

If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2. Once all outstanding records, if any, have been obtained and associated with the record, the Veteran should be scheduled for a VA examination with an appropriate specialist to identify any respiratory disorder(s), namely saline pulmonary disease.  The examiner is asked to determine the nature and etiology of any diagnosed respiratory disorder(s) and to state whether it is at least as likely or not that it is etiologically related to the Veteran's service.  The examiner is also asked to clarify whether the Veteran's claimed disorder of saline pulmonary disease is synonymous with COPD or any other respiratory disorders he was treated for.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Issue the Veteran a statement of the case with respect to the issue of entitlement to an increased evaluation for an increased rating for service connected traumatic cyst, chin, to include scars, and the issues of entitlement to service connection for a bilateral knee disorder, a left ankle condition, and a psychiatric disorder to include PTSD, depressive disorder, and generalized anxiety disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). 

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim of entitlement to service connection for saline pulmonary disease should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


